249 S.W.3d 912 (2008)
STATE of Missouri, Respondent,
v.
Dennis RUSSELL, Defendant/Appellant.
No. ED 89371.
Missouri Court of Appeals, Eastern District, Division Two.
April 15, 2008.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.


*913 ORDER
PER CURIAM.
The defendant, Dennis Russell, appeals the judgment entered upon a jury verdict convicting him of one count of attempted forcible rape, Section 566.030, RSMo 2000; one count of kidnapping, Section 565.110 RSMo 2000; and two counts of second-degree domestic assault, Section 565.073 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).